United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2134
Issued: February 20, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 19, 2013 appellant filed a timely appeal from a September 10, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) suspending her
compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation for failing to
submit a Form CA-1032, as requested.
FACTUAL HISTORY
On October 27, 2012 appellant, then a 36-year-old rural carrier associate, filed a
traumatic injury claim (Form CA-1) alleging that on October 26, 2012 she sustained a back
injury after she was pinned between a loading dock ramp and truck. OWCP accepted the claim
1

5 U.S.C. § 8101 et seq.

for lumbar sprain and displacement of lumbar intervertebral disc without myelopathy. It paid
wage-loss benefits for disability beginning December 15, 2012.
On August 1, 2013 OWCP informed appellant that federal regulations required her to
make an affidavit relative of any earnings and employment during the previous year and that a
Form CA-1032 was enclosed for that purpose. It notified her that she had to fully answer all
questions on the Form CA-1032 and return the statement within 30 days or her benefits would be
suspended. The letters were sent to appellant’s address of record. Appellant did not respond.
By decision dated September 10, 2013, OWCP suspended appellant’s compensation
benefits, effective September 22, 2013, for failing to submit the Form CA-1032 as requested. It
noted that, if she completed and returned an enclosed copy of the Form CA-1032, her
compensation benefits would be restored retroactively to the date they were suspended.2
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.3
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.4 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.5
ANALYSIS
On August 1, 2013 OWCP provided appellant with a Form CA-1032 and explained that
federal regulations required her to complete it and answer all questions concerning her
employment and earnings. It properly notified her that if she did not completely answer all
questions and return the statement within 30 days, her benefits would be suspended. The record
does not establish that appellant responded prior to the September 10, 2013 OWCP decision.
2

The Board notes that appellant submitted a Form CA-1032 to the Board on appeal. The Board may only review
evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R. §§ 501.2(c)(1); M.B.,
Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R.
Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003). Therefore, this additional evidence
cannot be considered on appeal. Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36
n.2 (1952). This decision does not preclude appellant from submitting this form to OWCP. M.C., Docket No. 131002 (issued November 14, 2013).
3

5 U.S.C. § 8106(b).

4

20 C.F.R. § 10.528.

5

Id.; see also 20 C.F.R. § 10.525.

2

Based on the evidence of record, the Board finds that OWCP properly suspended
appellant’s compensation benefits effective September 22, 2013 pursuant to 20 C.F.R. § 10.528.6
As previously noted, appellant submitted new evidence on appeal. The Board, however,
cannot consider evidence that was not before OWCP at the time of the final decision.7 Appellant
may submit new evidence or argument with a written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits for
failing to submit information on a Form CA-1032, as required.
ORDER
IT IS HEREBY ORDERED THAT the September 10, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 20, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

J.J., Docket No. 09-1724 (issued March 1, 2010). See also James A. Igo, 49 ECAB 189 (1997).

7

Supra note 2.

3

